Citation Nr: 0001671	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  92-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to a service-connected 
disability.

2.  Entitlement to an increased rating for a gunshot wound of 
the lumbar area, Muscle Group XX, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployabilty due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1944 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions January 1991 and April 1992 
by the Department of Veterans Affairs (VA) St. Louis, 
Missouri, Regional Office (RO).  

The Board remanded the case in May 1993 and November 1994.  
In July 1996, the Board decided appeals pertaining to service 
connection for post-traumatic stress disorder and 
osteomyelitis of the left high, and remanded the claims set 
forth above.  

A hearing was held at the RO before the undersigned Member of 
the Board in July 1999.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that his arthritis of the lumbar spine was caused or 
aggravated by a service-connected disability.

2.  The gunshot wound of the lumbar area, Muscle Group XX, is 
no more than moderate in degree.

3.  The veteran's service-connected disabilities are a 
conversion reaction, rated as 30 percent disabling; a gunshot 
wound injury of the lumbar region, muscle group XX, rated as 
20 percent disabling; a scar of the left cheek, rated as 10 
percent disabling; a gunshot wound injury of the left thigh, 
muscle group XIV, rated as 10 percent disabling; a gunshot 
wound of the left forearm, muscle group VIII, rated as 10 
percent disabling; a scar of the 12th rib, left side, rated 
as 10 percent disabling; and a scar of the pelvic girdle, 
rated as noncompensably disabling.  The combined disability 
rating is 60 percent.

4.  The veteran has completed a high school education, and 
has occupational experience as mail control clerk.

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The claim for service connection arthritis of the lumbar 
spine, claimed as secondary to a service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a disability rating higher than 20 
percent for a gunshot wound of the lumbar area, Muscle Group 
XX, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.56, 4.72, 4.73, Diagnostic Code 5320 (1996 & 
1999). 

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Arthritis Of The 
Lumbar Spine,
 Claimed As Secondary To A Service-Connected Disability.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The Board notes that the veteran's service medical records do 
not contain any references to arthritis of the spine.  There 
is also no medical evidence of arthritis being manifest 
within one year after separation from service.  In fact, a VA 
radiology report dated in January 1948 shows that an x-ray of 
the lumbosacral spine showed that the vertebral bodies were 
normally aligned, the intervertebral spaces were clear and of 
normal width, and there was no evidence of bone or joint 
pathology.  Similarly, a VA hospital record dated in March 
1953 shows that x-ray examination of the thoracic and lumbar 
spines did not reveal any evidence of bone or joint 
pathology.  

The veteran testified during a hearing held in July 1999 that 
he was wounded in the back in service, and that he had not 
had any additional injuries to his back since then.  He said 
that some shrapnel was removed from his lumbar region, and 
that he had experienced pain and limitation of the back since 
being discharged from service.  He also said that his doctors 
treated him, but had not told him that his arthritis was due 
to the shrapnel wounds that he sustained during service.  The 
veteran also testified at hearings held at the RO in July and 
October 1991.

The veteran's own opinion that all of his current back 
problems, including the arthritis of the lumbar spine, are 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

The medical evidence which is of record does not contain any 
medical opinion which supports the contention that the 
veteran's arthritis of the spine was related to the shrapnel 
wounds.  For example, the report of a disability evaluation 
examination conducted by the VA in June 1993 shows that the 
diagnosis was degenerative joint disease of the lumbosacral 
spine, symptomatic.  However, the examiner did not indicate 
that this disorder was related to service or to the veteran's 
service-connected gunshot wound residuals.  

The report of an orthopedic examination conducted by the VA 
in April 1997 shows that, after reviewing the claims file and 
examining the veteran, the examiner concluded that the 
veteran had moderately severe degenerative joint disease 
which in the examiner's opinion was not related to his 
gunshot wound residuals, but rather to his age of 78 years.  
Similarly, in the report of an examination of the veteran's 
muscles conducted by the same examiner in April 1997, it was 
stated that the residuals of the old gunshot wound to muscle 
group XX neither caused nor aggravated his spinal 
degenerative joint disease.  

The Board has noted that the report of a disability 
evaluation examination conducted by the VA includes a 
notation that the veteran gave a history of low back pain and 
arthritis of the lumbosacral area secondary to injuries 
incurred while in service.  However, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
medical evidence that his arthritis of the lumbar spine was 
caused or aggravated by a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection arthritis of the lumbar spine, claimed as 
secondary to a service-connected disability, is not well 
grounded.  Because the claim is not well grounded, there is 
no further duty on the part of the VA to develop evidence 
with respect to the claim.

II.  Entitlement To An Increased Rating For A Gunshot Wound 
Of The Lumbar Area, Muscle Group XX, Currently Rated As 20 
Percent Disabling.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The evidence includes the veteran's service medical 
records.  He has also been afforded a personal hearing. The 
veteran has been afforded disability evaluation examinations.  
The Board has noted that the veteran's attorney has made 
several arguments which are to the effect that additional 
development of evidence is needed because the examination did 
not consider the history of the injury, and did not consider 
the veteran's functional loss or the factors to be considered 
in rating muscle injuries.  Although the VA examiner who 
conducted an examination in April 1997 did not recount the 
history of the gunshot wound, he did state that he had 
reviewed the claims file.  With respect to the functional 
loss and muscle damage, the examiner did given his opinion 
with respect to those factors.  He specifically stated that 
there was no functional loss, and the examination report 
specifically addresses the extent of muscle damage including 
whether or not there is tissue loss; penetration of muscle; 
scar formation or adhesions; damage to tendons, bones, joints 
or nerves; decreased strength; or muscle herniation.  The 
Board finds that the examinations were adequate to allow 
proper evaluation of the gunshot wounds.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.73, Diagnostic 
Code 5320, a noncompensable rating is warranted if there is 
slight injury of muscle group XX in the lumbar region.  A 20 
percent rating is warranted if the injury is moderate in 
degree. A 40 percent rating is warranted if the injury is 
moderately-severe in degree.  A 60 percent rating is 
warranted if the injury is severe in degree.  

Some of the regulations pertaining to muscle injuries 
recently were revised in June 1997.  See 62 Fed. Reg. 30235-
30240 (1997).  In particular, certain regulations which 
provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, establishes severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle or muscle group 
is damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  This section is to be taken as 
establishing entitlement to rating of severe grade when there 
is a history of compound comminuted fracture and definite 
muscle or tendon damage from a missile.  

The Board also notes that 38 C.F.R. § 4.56 (1996) previously 
provided that muscle wounds specifically due to gunshot or 
other trauma are considered slight if the injury is a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
are considered moderate if the wound is through and through, 
but with a relatively short track and an absence of residuals 
of debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1996).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Objective findings are similar to the revised criteria as set 
forth below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1998).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
or impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  See  38 C.F.R. § 4.56 (c), (d) 
(1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There should also 
be a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of a severe muscle 
injury: (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56 (d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  

The Board has considered the full history of the veteran's 
gunshot wound of the lumbar area, muscle group XX.  The 
veteran's service medical records show that in March 1945 the 
veteran sustained multiple perforating wounds including a 
wound of the left lumbar region.  Primary treatment consisted 
of debridement of the wounds, and removal of some of the 
foreign bodies.  Subsequent treatment consisted of secondary 
closure of all wounds in April 1945.  He was transferred to 
another general hospital.  On admission there, he was only 
able to flex the left thigh 90 degrees due to pain in the 
left flank area.  He was discharged from the hospital in July 
1945.  His condition at that time was described as being 
improved.  A service medical record dated in October 1945 
shows that the veteran had recovered almost completely from 
his wounds, with the exception of a functional inability to 
raise the left arm above shoulder level.

In November 1945, the veteran filed a claim for disability 
compensation.  Subsequently, in a rating decision of November 
1945, based on the service medical records, the RO granted 
service connection for multiple disabilities including a 
gunshot wound, muscle group XX, spinal muscles, lumbar 
region, left, muscle injury.  The veteran was afforded an 
orthopedic examination in January 1947.  The report shows 
that he stated that he had throbbing pain in the lower back 
during the past five months.  He said that the throbbing pain 
occurred 3 or 4 times per day and that it was brought on by 
bending.  The pain did not radiate down the leg.  Coughing 
did not aggravate the pain.  He said that the pain lasted 
from 30 to 45 minutes and was relieved by lying down.  On 
examination, there was no limitation of motion of the back.  
There was also no muscle spasm.  There were no localized 
areas of tenderness.  There was no pain on straight leg 
raising, and reflexes were normal.  The diagnosis was no 
orthopedic lesion.  An x-ray of the veteran's spine was 
interpreted as showing multiple metallic foreign bodies in 
the soft tissues of the left lower back.  Subsequently, in a 
rating decision of March 1947, the RO assigned a 20 percent 
disability rating for the gunshot wound scar muscle group XX, 
left lumbar region with retained foreign bodies.  The rating 
has remained at that level since that time.

Notably, on examination in April 1952, a VA examiner 
concluded that orthopedic examination of all of the veteran's 
disabilities was negative for any sign of physical or 
functional abnormality to any muscles, bones or joints 
throughout the body, and he indicated that testing showed 
normal structure, health and strength.

The veteran testified regarding the current severity of his 
service-connected gunshot wounds during a hearing held in 
July 1999.  He reported having pain and weakness in his back.  
He described the pain as being an electrical pain like 
needles sticking in his back with electricity running though 
them.  He said that he had to wear a back brace and that he 
had weakness in his legs.  

The medical evidence pertaining to the severity of the 
veteran's gunshot wounds includes the report of a disability 
evaluation examination conducted by the VA in December 1991 
which shows that the veteran gave a history of sustaining 
wounds in service when a hand grenade exploded near his 
position.  On examination, there were scars on the left 
cheek, the left rib, the left anterior thigh, the left flank, 
the left buttocks and the left forearm.  All scars were well 
healed, and there were no signs of constriction.  There were 
also no signs of acute infection in any of the muscle groups.  
Following examination, the pertinent diagnosis was history of 
low back pain and arthritis of the lumbosacral area.  The 
patient was described as symptomatic with functional 
impairment with respect to this disability.  The examiner 
further diagnosed history of questionable infections of the 
scar tissue of the left cheek, left rib, left thigh, left 
flank, left buttocks, and left forearm.  The examiner noted 
that the scars were clean and were not restricting the range 
of motion, and there were no signs of acute infections.  He 
concluded that the veteran was currently asymptomatic in 
relation to those problems and had no functional impairment.  

The report of a VA disability evaluation examination 
conducted in June 1993 shows that the veteran reported having 
a feeling of coldness on the whole left side of his body.  On 
examination, the veteran would not move his back.  He said 
that he could not bend over when standing because he would 
begin to jerk all over.  He said that he had worn a back 
brace for the past 10 years.  The pertinent diagnosis was DJD 
LS spine, symptomatic.  A VA radiology report attached to the 
examination report shows that an x-ray of the lumbosacral 
spine was interpreted as showing (1) osteoarthritis; (2) 
degenerative disc disease including degenerated facets; (3) 
degenerative disc disease extending from L3 through S1 
levels; (4) osteopenia; and (5) residual metallic foreign 
bodies in the posterior soft tissue.  

The report of a VA examination conducted in September 1993 
shows that the veteran reported a vague description of back 
and leg pain.  Following examination, the pertinent diagnosis 
was no evidence of spinal cord disease or injury.  

The report of an examination of the veteran's muscles 
conducted by the VA in April 1997 shows that the veteran 
reported subjective complaints of having an increase in the 
frequency of low back spasms.  On examination, there was no 
evidence of spasm.  There were well healed scars on the left 
thigh, left buttock  and left lower back.  The examiner 
indicated that there was no tissue loss and no muscles 
penetrated.  He described the scar formation as being non-
tender, non-sensitive.  No adhesions were noted.  There was 
no damage to the bones, joints or nerves.  Strength was 
normal in the areas of scarring although the quadriceps tone 
on the left was a little weaker than the right.  There was no 
evidence of pain during the examination.  There was no 
evidence of muscle herniation.  

The examiner concluded that there did not appear to be any 
functional loss in the areas of the scars.  The range of 
motion of the spine was reduced, but the examiner indicated 
that there did not appear to be functional loss in the spine 
secondary to the scars.  

Based on the foregoing evidence, the Board finds that the 
gunshot wound of the lumbar area, Muscle Group XX, is no more 
than moderate in degree.  Neither the history of the injury 
nor the current findings are indicative of a moderately 
severe wound.  In this regard, the Board notes that the 
gunshot wound damage to muscle group XX was not a through and 
through wound, and it did not result in debridement or 
prolonged infection or sloughing off of soft parts and 
intermuscular cicatrization.  Service records do not show 
hospitalization for a prolonged period in service for this 
particular wound, nor does the current evidence show that 
this particular injury has resulted in unemployability as a 
result of inability to keep up with work requirements.  
Objective findings do not include a relatively large 
entrance, or an exit scar so situated as to indicate the 
track of a missile through important muscle groups.  There is 
also no evidence of moderate muscle loss, or tests of 
strength producing positive evidence of marked or moderately 
severe loss.    

Similarly, the evidence does not demonstrate moderately 
severe disability of the muscles within the meaning of the 
new rating criteria.  Moderately severe anticipates a through 
and through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There is no history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, or impairment of coordination and uncertainty of 
movement.  

Objective findings do not include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings also do not include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance do not demonstrate 
positive evidence of impairment.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a gunshot wound of the lumbar area, 
Muscle Group XX, are not met under either the old or the new 
rating criteria.


III.  Entitlement To A Total Disability Rating Based On 
Individual Unemployabilty
 Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected disabilities prevent him 
from working.  The veteran testified during the hearing held 
in July 1999 that he lasted worked in February 1994 as a mail 
control clerk.  He said that he worked at that job for 48 
years, but had to retire due to increased problems with his 
back.  

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1999) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(1999) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The veteran's service-connected disabilities are a conversion 
reaction, rated as 30 percent disabling; a gunshot wound 
injury of the lumbar region, muscle group XX, rated as 20 
percent disabling; a scar of the left cheek, rated as 10 
percent disabling; a gunshot wound injury of the left thigh, 
muscle group XIV, rated as 10 percent disabling; a gunshot 
wound of the left forearm, muscle group VIII, rated as 10 
percent disabling; a scar of the 12th rib, left side, rated 
as 10 percent disabling; and a scar of the pelvic girdle, 
rated as noncompensably disabling.  The combined disability 
rating is 60 percent.  Thus, his combined service-connected 
rating does not meet the percentage criteria of 38 C.F.R. § 
4.16(a) (1999).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1999).  The Board notes, however, that there is no evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
October 1991 shows that his previous employment was as a mail 
control clerk.  He reported that he became too disabled to 
work sometime prior to June 1982.  He also indicated that he 
had completed a high school education.

The Board notes that the veteran has significant nonservice-
connected disabilities such as his arthritis of the lumbar 
spine.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(1999).  Therefore, the pertaining to impairment due to 
arthritis of the spine does not provide support for the claim 
for a total rating based on unemployability due to service-
connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities, in and of 
themselves, are not of such nature and severity as to prevent 
him from securing or following all types of substantially 
gainful employment.  The report of a social and industrial 
survey conducted by the VA in June 1993 shows that the 
veteran was again employed at that time although he expected 
to retire soon.  None of the VA examination reports contains 
an opinion that the service-connected disabilities render the 
veteran unable to work, and the Board notes, further, that 
the findings on repeat VA examination do not support a 
conclusion that the veteran's service-connected disabilities 
render him unemployable.

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.


ORDER

1.  Service connection for arthritis of the lumbar spine, 
claimed as secondary to a service-connected disability, is 
denied.

2.  An increased rating for a gunshot wound of the lumbar 
area, Muscle Group XX, currently rated as 20 percent 
disabling, is denied.

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

